Citation Nr: 1027158	
Decision Date: 07/21/10    Archive Date: 08/02/10	

DOCKET NO.  06-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1973.  This 
included time in Vietnam from May 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the VARO in Waco, 
Texas, that denied entitlement to the benefit sought.  


FINDINGS OF FACT

1.  The evidence of record reveals varying psychiatric diagnoses, 
included PTSD.  

2.  The Veteran is shown as likely as not to have PTSD due to his 
experiences in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In view of the allowance of the claim, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the VCAA 
throughout the course of the appeal.  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(b); a link, established by medical evidence, between 
current symptoms and in-service stressors; and credible 
supporting evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  
Each of the elements above must be met or denial of service 
connection will result.  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the evidence 
in the claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need  to discuss in detail all the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 
1380 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board's analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires that only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The available personnel records show that the Veteran served in 
Vietnam from May 1971 to March 1972.  His principal duty 
assignment there, according to his personnel records, was as a 
helicopter repairman with Company C, 229th Aviation Battalion, 
3rd Brigade (Separate), 1st Cavalry Division (Air Mobile).  He 
participated in the Vietnam Counteroffensive Phase VII and the 
15th Unnamed campaign.  

Additional personnel records include a copy of the orders 
awarding the Air Medal to a number of individuals including the 
Veteran.  In March 1972 he was awarded the Air Medal for 
"meritorious achievement while participating in aerial flight in 
the Republic of Vietnam."  The General Orders announcing the 
award reflected that at the time he was listed as a member of 
Bravo Company of the 229th Aviation Battalion.  

Additional personnel records include the report of an Enlisted 
Efficiency Report dated in March 1972.  At that time it was 
indicated the Veteran's duty position title was as a crew chief 
with Company B of the 229th Aviation Battalion (also listed as 
the 229th Assault Helicopter Battalion).  Reference was made in 
the report to the Veteran performing duties as a "crew chief."  

Additional pertinent evidence of record includes a December 2006 
statement from the Veteran's brother which refers to 
recollections of the Veteran having been hospitalized shortly 
before discharge from service because of a suicide attempt.  The 
brother indicated that since service the Veteran had been acting 
"strange."  

Additional evidence of record includes an October 2007 statement 
from a retired warrant officer in the U.S. Army.  He recalled 
that the Veteran was a member of "C Company, 229th AHC" and 
served as a helicopter crew chief.  He stated that he flew with 
the Veteran on many missions and recalled sending the Veteran "a 
photo of us taken after we were almost shot down, where 26 men 
had been hit under us on entry to the landing zone."  

The Veteran claims that he has PTSD stemming from his experiences 
in Vietnam.  He refers to recollections of one incident when he 
was hit by the sergeant of the guard and he took an unauthorized 
pistol from another soldier.  He claims that as a result he was 
later "grabbed from behind and held by two people while someone 
else put a rifle to my head and told me that I had made a big 
mistake earlier and that stupid white people like me had to be 
gotten rid of."  He states he was shoved to the ground and told 
to stay there.  He added that he was told that if he mentioned 
anything about the incident to anybody "the next time they would 
kill me."  The Veteran has also referred to recollections of the 
"many missions" he flew while serving in Vietnam inserting and 
instructing troops at various locations in Vietnam.  He states 
that he was engaged in combat on numerous occasions while serving 
as a crew member on a helicopter.  

The record reveals varying psychiatric diagnoses, including PTSD.  

After a longitudinal review of the record, the Board finds that 
service connection for PTSD is reasonably warranted.  The Board 
concludes that the Veteran's personnel records are sufficient to 
verify or at least corroborate his claims of exposure to combat 
while serving with an assault helicopter unit in Vietnam in 1971 
and 1972.  The Veteran received the Air Medal for his meritorious 
service with the Assault Helicopter Company.  While the citation 
for the Air Medal is not available, the Veteran's recollections 
of his experiences serving as a helicopter crew chief are more 
than credible with regard to his being exposed to hostile fire 
while performing his duties.  His personnel records confirm his 
participation in the Vietnamese Counteroffensive Phase VII and 
the 15th Unnamed Campaign.  

The Board notes that unfortunately service treatment records that 
could provide more information regarding  the Veteran's service 
are not available. This is not the Veteran's fault.  The Veteran 
has indicated that he was hospitalized at Fort Campbell, 
Kentucky, sometime in 1973 following a suicide attempt.  However, 
there is a March 2005 Formal Finding on the Unavailability of 
Service Records.  In such a case, the Board acknowledges that it 
has a "heightened" duty "to explain his findings and conclusions 
and to consider carefully the benefit of the doubt rule."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and explain its decision when the Veteran's medical 
records have been destroyed").  

In view of the foregoing, the Board determines that the evidence 
weighs in favor of the Veteran's service connection claim for 
PTSD.  The Veteran has credibly testified that he was exposed to 
combat action during service, and he has provided a copy of his 
award of the Air Medal, as well as a statement from his brother, 
and a communication from a service comrade.  The Board finds that 
the Veteran's PTSD is reasonably associated with his service 
stressors.  As such, the Board finds his claim should be granted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


